Citation Nr: 0728363	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran had active service from October 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In January 2004 and October 2006, the Board remanded these 
matters to the RO (via the Appeals Management Center (AMC), 
in Washington, D.C.) for further development, including 
scheduling the veteran for a VA examination for depression.  
After attempting to accomplish the requested action, the 
RO/AMC returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's claim on appeal.

2.  Although service medical records reflect treatment on 
several occasions for psychiatric problems or episodes of 
depression, no chronic depression was shown in service, and 
post-service medical evidence does not establish a medical 
nexus between the veteran's current disability and service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service, nor 
may depression be presumed to have ben incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for depression.  An August 2003 post-rating letter 
to the appellant provided him notice as to what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  An October 
2006 letter from the RO/AMC provided notice to the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  
After issuance of each notice described above, and 
opportunity for the appellant to respond, the May 2007 SSOC 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

As noted, the October 2006 letter from the RO/AMC informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  The Board notes that the timing or form of 
this notice also is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no other disability rating or effective 
date is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal, including attempts to 
obtain private medical records from providers identified by 
the appellant and an attempt to schedule the appellant for 
another VA examination in March 2007.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records as well as a VA examination report 
for a claim for post traumatic stress disorder (PTSD), along 
with various written statements submitted by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for Depression

A.  Factual Background

Service medical records show that the veteran manifested no 
psychological abnormalities either at the time of his August 
1967 enlistment examination or his March 1971 separation 
examination.  On the report of medical history for each of 
these examinations, however, the veteran had checked the box 
for past experience with "nervous trouble of any sort".  

A February 1970 service medical record reveals that the 
veteran had complained of episodic depressions occurring 
every three months for the previous two and one-half years.

An August 1970 service medical record noted that the veteran 
was disturbed by problems with lack of motivation, an 
inability to sleep continuously, and being nervous.  He was 
told this was an escape mechanism from the normal activities 
of life.  The veteran also had more difficulty making 
decisions and did not know what he would do with himself.  
The veteran expressed a desire to see a psychiatrist.  He was 
counseled.

A November 1970 service medical record states that the 
veteran had a history of nervousness and tension of four 
years duration.  The veteran said this began while he was in 
college and working full time.  The veteran revealed that he 
seemed to be very euphoric and very depressed often.  His 
personality changed in that he was formerly quite an 
extrovert and now preferred quiet activities, such as 
reading.  It was noted that the veteran also had insomnia, 
lack of energy, and felt tired all the time.  The veteran 
also disclosed three deaths in his family the past year which 
had disturbed him, including his grandmother, his uncle, and 
his brother.  The record revealed that the veteran now needed 
a psychiatric consultation for a security clearance.  It also 
was noted that the veteran did not appear to have severe mood 
disturbances.  A neurological examination was within normal 
limits.  The medical impression was mild depression.

Another November 1970 service medical record reflects that 
the veteran was seen for a psychiatric consultation.  He said 
he had depressive feelings for the past several months, such 
as insomnia, lack of energy and initiative, and frequent mood 
swings.  The veteran said he had depressive episodes one to 
two times per week and they lasted from a few minutes to a 
few hours.  He was unable to determine a cause.  The veteran 
described a feeling of tension from feeling "utter and total 
aloneness . . . helpless . . . apart from the rest of the 
world . . .."  The record noted that the veteran was the 
second of three living sons and that his father was a career 
officer.  An older brother was then serving in the Republic 
of Vietnam.  The veteran had been in the U.S. Air Force for 
three years and in Korea for seven months with five months 
remaining in Korea and 10 months in the service.  There were 
four deaths in the immediate family in the previous year: his 
fraternal grandmother who died of natural causes, a fraternal 
uncle who committed suicide, another fraternal uncle who had 
a stroke, and his 16-year-old brother who was accidentally 
shot.  It was noted that the veteran claimed that he had 
"adjusted" to these losses.

A Dr. C.L.B., in a letter dated in October 2001, acknowledged 
treating the veteran during the 1970s, but informed the RO 
that those medical records were disposed of per state of 
Texas requirements.  While the veteran's April 2001 letter to 
Dr. C.L.B. stated that he was a patient between 1972 and 1980 
and that the depression for which he received therapy then 
was directly related to events that occurred while he was in 
service, Dr. C.L.B.'s statement only verified that the 
veteran was seen in treatment with Dr. C.L.B. around the time 
indicated.

A private medical record dated in July 2001 from Dr. B.E. 
shows that the veteran was diagnosed with severe, recurrent 
major depression.  Dr. B.E., who treated the veteran from 
January 2000 into 2001, stated in the July 2001 report of a 
psychiatric examination that the veteran was a 54-year-old 
white male who stated that he was gay and who did not have 
any intimate relationships with a significant other and never 
had.  

According to the veteran, he had been in and out of 
psychiatric treatment starting back in 1971 and 1972.  He was 
not then in any type of psychotherapy.  He was in and out of 
some types of counseling over the years.  He went to school 
to become a counselor, has a master's degree, and twice 
failed the test for a license.  He had been working as a 
school counselor, but reported being very unhappy with his 
job because he did not get along with a co-worker.  Dr. B.E. 
wrote that the veteran's psychological history was complex, 
convoluted and very interesting.  Dr. B.E. wrote that the 
veteran's sleep disturbance, solitude, tearfulness and lack 
of close friends were consistent with major depression.  Dr. 
B.E. also noted that the veteran's mental status assessment 
was actually excellent.  Other than some moderate depression, 
anxiety and anger, he did not have any thought process 
disorders.  The veteran was very bright and very quick 
witted.  He had good recall, much insight and good judgment.

The veteran underwent a VA examination in October 2001.  
According to the examination report, the veteran was referred 
for a mental evaluation, but it became obvious while seeing 
him that the veteran's diagnosis was PTSD.  This examiner had 
access to the veteran's claims file.  It was noted that the 
veteran had never been hospitalized for psychiatric problems, 
but had had almost continuous psychiatric care and was 
currently seeing a private psychiatrist.  Many depressive 
symptoms through the years were noted, including feelings of 
sadness, feelings of loss of self-esteem and uselessness.  
Occasional suicidal ideation was noted, but no suicidal 
intent.  On mental status examination, the examiner found 
that the veteran's mood was that of mild depression.  
Diagnosis was PTSD and depressive disorder, not otherwise 
specified, secondary to PTSD.  The examiner opined that there 
was no disorder other than PTSD independently responsible for 
the veteran's impairments.  

The veteran's written statements dated in August 2001 and May 
2004 recount a service incident noted in the October 2001 VA 
examination.  The veteran states that he was assaulted in 
1971 by his roommate while stationed at Osan Air Force Base 
in Korea.  Specifically, the veteran claims that in the 
middle of the night his roommate held a gun to his head 
threatening to kill him.  The veteran reported the incident, 
and claims that his roommate was subsequently courtmartialed, 
found guilty, and sentenced to Fort Leavenworth.  Information 
in the claims file indicates records of this courtmartial or 
the identity of the roommate were never discovered, and the 
veteran claims that his superiors blamed him for the 
incident.

The veteran's written statement of February 2006 states that 
a doctor in service considered him depressed because his 
younger brother had recently died, but that he, the veteran, 
had sought counseling while trying to adjust to the new time 
zone.  As a military dependent, he was not depressed by his 
younger brother's death beyond what was normal grieving, he 
claimed.


B.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

The Board has reviewed the veteran's service medical records 
and observes that they provide evidence that he was treated 
on several occasions for psychiatric problems or episodes of 
mild depression.  However, at entry into service and at 
discharge, the veteran was noted to have no psychiatric 
abnormalities. 

The Board's review of the entire claims file has also found 
the evidence unclear on whether the veteran's depressive 
disorder pre-existed service and, if so, whether it was 
aggravated during service.  These matters were not addressed 
in the October 2001 VA examination report that diagnosed PTSD 
and a depressive disorder, not otherwise specified, secondary 
to PTSD.  Therefore, the Board remanded this matter in 
October 2006 for a new VA examination to address whether the 
veteran has a current diagnosis of depression, independent of 
the diagnosis of PTSD; and if he does, whether it was at 
least as likely as not that such depression existed prior to 
his service; and if so, whether the pre-existing depression 
was aggravated by service.  

Information in the claims file indicates that both the RO and 
the AMC notified the veteran in March 2007 of a new VA 
examination and that he failed to appear for that 
examination, scheduled on March 30, 2007.

When entitlement to a claim for service connection cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination or re-examination, the claim 
shall be decided based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2006).  

Even if the Board were to accept as credible the veteran's 
assertions that he had no pre-existing depressive condition, 
there simply is no persuasive medical evidence or opinion in 
the claims file showing a medical relationship, or nexus, 
between a current depression disability and service, to 
include any injury therein.  The scheduled March 2007 VA 
examination, for which the veteran failed to appear, could 
have provided persuasive medical opinion or evidence.  
Significantly, neither the appellant nor his representative 
has presented, identified, or alluded to the existence of any 
such medical opinion.  The veteran does claim that Dr. 
C.L.B.'s statement to the RO provides some evidence of nexus, 
but Dr. C.L.B.'s statement only verified that the veteran was 
seen by Dr. C.L.B. for treatment sometime in the 1970s.  Dr. 
C.L.B.'s statement did not refer to any diagnosis or to the 
etiology of the veteran's depressive disorder.  The July 2001 
report of a psychiatric examination by Dr. B.E., also of 
record, does not refer to the veteran's service at all.

The Board has considered the veteran's assertions that there 
exists a nexus between his current depression and service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the claim for service connection 
for depression must be denied.  In the absence of competent 
evidence to support the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for depression is denied.



____________________________________________
C. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


